255



                    OFFICE       OF THE AlTORNEY   GENERAL       OF TEXAS
                                            AUSTIN




~oJzomblo           Y. L. Pitman
goant          Attorn*
&derron            Coaa~
p1ortirrr,              Texo#
mar          Slrr                          Opinion    Ro. O-7055
                                           RI 8   Whether




appllcablr              to   a orrtal
ruoh bill.




                                              contract   mada by ~looum No. 2-
                                              Axiderson County,     rooeiring    sohool,
                                              45, sending    district,      dated August
                                            ant and reomtary       of the board of
                                                           and by the president          and

the      Sate       3
            The oontraot    appaara    to be l.n proper form and               to hate  bean
mado pursuant     to the authority    oonfrrmd    by and SOT tha               purpose8
ateted  in Artlola     VIII or Sanate Bill 167.        It tmnstars              all       the
white scholastias     of the sandfn,q district     to the reoairing                   district
for the cui- ent schocl     yznr,   excbrt  ttose   trensferred    to            mother
                                                                                      25

gonombla    V, L.     Pitaan   - Faga    2


&strlat    prior     to Augu8t    1, 1945.
            Whlla     lou   do not    80 atata   in   your   raqusst,    wa praauma
mat   the whit8 aoholaatloa of tha aandlng dlatrlot  ham bran attandlng
#ah001 in tha ?aoal+i~ lohool 4~ring tha aurrant tam an6 thr taram
#f thr oont?aot  wdttra to tha stata luparlntandant haw barn ob-
~~~84   by both dirtrlrtr, la o hot whioh lra rtata aid lohoolr.
           In riaa of tha iongoing,  ua ballava  wh@t ~88 raid In our
opinion Ho. O-6962,  a oopy of whfoh you lwa,   ia rpplloabla  to thr
~rtant  rlto4tion.   In otha? worda, rhould tha Stat8 Buparlntandant
sow lpp?ota thir aontraot, it 18 our opinion that rubh ap r0-1
~0~14not br an *adjurtmant of t?anata?am within tha MUIJnB o? that
w-8 88 wad         In motion     6,   Artlola 1, of Banata Bill 167, or would
ruOh rpprorrl       ba “OOn8u8 ohanga” Within      thr maaning Of 88id 888tiOn.
                                                  TO@?8 Wtf       tru4